Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on April 8, 2022.
Claims 1-16 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-8 are directed toward a method, i.e., process, and Claims 9-16 are directed toward a computing device, i.e., an apparatus.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method, comprising:
receiving, at an aggregator from a first client device, an action record containing (i) an identifier of the first client device, and (ii) one of a set of action identifiers indicating a completed action of a sequence of actions;
obtaining a first sequence record corresponding to the action record, the first sequence record containing (i) a first sequence identifier corresponding to the sequence of actions, and (ii) the set of action identifiers;
updating the first sequence record to include the identifier of the first client device in association with the one action identifier indicating the completed action;
identifying a second sequence record containing (i) a second sequence identifier distinct from the first sequence identifier, and (ii) the set of action identifiers;
when the second sequence record satisfies an association criterion, automatically updating the second sequence record to include the identifier of the first client device in association with the one action identifier indicating the completed action; and
responsive to determining that at least one of the first and second sequence records indicates a completion of the sequence of actions, generating an output control signal.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward obtaining and updating received data to generate an output signal.  This language is very broad, arguably to the point of incomprehensibility.  Reading it in light of the specification, such as paragraphs 15, 19, and 20, Examiner notes that the data tracked in the primary embodiment is information about recycled materials such as cardboard packaging.  Tracking data related to products in the chain of commerce is a method of organizing human activity, specifically one related to sales activities or behaviors.  See MPEP § 2106.04(a)(2)(II)(B).  Examiner notes that, alternatively, the claims can be considered to recite abstract mental processes because the updating and determining that the sequence records indicate a completion of a sequence of actions consists of a series of observations, evaluations, and judgments that can be performed in the mind or with pencil and paper.  See MPEP § 2106.04(a)(2)(III).  Independent Claim 9 is similar to Claim 1 other than more expressly reciting that the steps are performed by a generically-recited computer system.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., by or with a “first client device”), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract sales activity or abstract mental process is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that it participates in a very generic way; 2) the claims invoke the computer to perform a process of product tracking that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of tracking any type of product.    
The dependent claims 2-8 and 10-16 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite what data are collected or additional ways of creating or analyzing the data that are tracked.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1 and 9.  Therefore, Claims 1-16 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Smith, Jr. et al. (US 2012/0209783, hereinafter “Smith”).

Claim 1.  Smith teaches: A method, comprising:
receiving, at an aggregator from a first client device, an action record containing (i) an identifier of the first client device, and (ii) one of a set of action identifiers indicating a completed action of a sequence of actions (see, e.g., ¶ 50 teaching scanning the product at one of the product’s lifecycle stages and logging and updating the entry in the database 16 of the server 14; see also ¶ 60 disclosing substantially the same; see further ¶s 51-52 and Figure 6 teaching the tracking of a product in commerce from manufacture to recycling and reprocessing, including entries for each action record such as “manufacture,” “distribution,” “retail arrival,” “consumer buy,” “consumer recycle,” “collected,” “MRF sort,” and “reprocess,” all of which indicate a completed action in a sequence of actions throughout the chain of commerce and identify the actions by date and location code, along with an identifier of a client device, i.e., the customer information that includes username, password, email address, etc.);
obtaining a first sequence record corresponding to the action record, the first sequence record containing (i) a first sequence identifier corresponding to the sequence of actions, and (ii) the set of action identifiers (see, e.g., ¶ 50 teaching scanning the product at one of the product’s lifecycle stages and logging and updating the entry in the database 16 of the server 14; see also ¶ 60 disclosing substantially the same; see further ¶s 51-52 and Figure 6 teaching the tracking of a product in commerce from manufacture to recycling and reprocessing, including entries for each action record such as “manufacture,” “distribution,” “retail arrival,” “consumer buy,” “consumer recycle,” “collected,” “MRF sort,” and “reprocess,” all of which indicate a completed action in a sequence of actions throughout the chain of commerce and identify the actions by date and location code and would require the obtaining of these records);
updating the first sequence record to include the identifier of the first client device in association with the one action identifier indicating the completed action (see, e.g., ¶ 50 teaching scanning the product at one of the product’s lifecycle stages and logging and updating the entry in the database 16 of the server 14; see also ¶ 60 disclosing substantially the same; see further ¶s 51-52 and Figure 6 teaching the end result of such an updating);
identifying a second sequence record containing (i) a second sequence identifier distinct from the first sequence identifier, and (ii) the set of action identifiers (see, e.g., ¶ 50 teaching scanning the product at any, i.e., including a second, of the product’s lifecycle stages and logging and updating the entry in the database 16 of the server 14; see also ¶ 60 disclosing substantially the same; see further ¶s 51-52 and Figure 6 teaching the tracking of a product in commerce from manufacture to recycling and reprocessing, including entries for each action record such as “manufacture,” “distribution,” “retail arrival,” “consumer buy,” “consumer recycle,” “collected,” “MRF sort,” and “reprocess,” all of which indicate a completed action in a sequence of actions throughout the chain of commerce and identify the actions by date and location code, along with an identifier of a client device, i.e., the customer information that includes username, password, email address, etc.);
when the second sequence record satisfies an association criterion, automatically updating the second sequence record to include the identifier of the first client device in association with the one action identifier indicating the completed action (see, e.g., ¶ 50 teaching scanning the product at one of the product’s lifecycle stages and logging and updating the entry in the database 16 of the server 14; see also ¶ 60 disclosing substantially the same; see further ¶s 51-52 and Figure 6 teaching the tracking of a product in commerce from manufacture to recycling and reprocessing, including entries for each action record such as “manufacture,” “distribution,” “retail arrival,” “consumer buy,” “consumer recycle,” “collected,” “MRF sort,” and “reprocess,” all of which indicate a completed action in a sequence of actions throughout the chain of commerce and identify the actions by date and location code, along with an identifier of a client device, i.e., the customer information that includes username, password, email address, etc.; Examiner notes that one “association criterion” could be the unique identifier of the product and thus tracking the second activity and updating the activities for that specific unique identifier); and
responsive to determining that at least one of the first and second sequence records indicates a completion of the sequence of actions, generating an output control signal (see, e.g., ¶ 50 teaching scanning the product at one of the product’s lifecycle stages and logging and updating the entry in the database 16 of the server 14; see also ¶ 60 disclosing substantially the same; see further ¶s 51-52 and Figure 6 teaching the output signal that is generated based on the tracking records).

Regarding Claim 9, this claim is identical to Claim 1 other than that it recites a computing device with a memory, a communications interface, and a controller that is configured to perform the steps of the invention.  Smith further teaches a computer that uses instructions stored on a memory to control the computer to perform the steps of the invention (see at least, e.g., ¶s 9 and 48; Examiner notes that “controller configured to” is interpreted in light of Applicant’s specification paragraphs 27-30 to mean a central processing unit connected with a non-transitory computer readable medium).  Smith additionally teaches a communications interface (see, e.g., at least ¶ 60 teaching communicating tracking data to the database via, e.g., “one or more graphical user interfaces”).  Because Smith teaches all of the steps of the invention, as explained in the rejection of Claim 1 above, Smith also anticipates Claim 9 as well along with these additional teachings.  Similar co-extensive dependent claims will be treated together for the sake of brevity below.  

Claims 2 and 10.  Smith teaches the limitations of Claims 1 and 9.  The method of claim 1, wherein obtaining the first sequence record includes creating the first sequence record in response to receiving the action record (see, e.g., Figure 4D features 264 and 266 teaching that if, when the product is scanned, the unique identifier is not found, it is manually entered and associated with the product).

Claims 3 and 11.  Smith teaches the limitations of Claims 1 and 9.  The method of claim 1, further comprising:
prior to receiving the action record, receiving a sequence initiation request (see, e.g., Figure 4D feature 262 teaching scanning the unique identifier on the recyclable product);
creating a sequence record with the first sequence identifier (see, e.g., Figure 4D features 264 and 266 teaching that if, when the product is scanned, the unique identifier is not found, it is manually entered and associated with the product); and
sending the first sequence identifier in response to the initiation request (see ¶ 50 teaching that the information that relates to the product’s lifecycle and the different scans are received by database 16 in server 14).

Claims 4 and 12.  Smith teaches the limitations of Claims 3 and 11.  The method of claim 3, wherein the action record includes the first sequence identifier; and wherein obtaining the first sequence record includes retrieving the first sequence record based on the first sequence identifier (see, e.g., at least Figure 6 teaching an action record of tracking information throughout the chain of commerce including the “first sequence identifier” of “manufacture” with a first sequence identifier that includes date and location code).

Claims 5 and 13.  Smith teaches the limitations of Claims 1 and 9.  The method of claim 1, further comprising: prior to identifying the second sequence record, determining that the action identifier of the action record matches a predefined action identifier (see ¶ 50 teaching scanning throughout the lifecycle to determine which action identifier would match the one in Figure 6 feature 324; see additionally ¶s 51-53).

Claims 6 and 14.  Smith teaches the limitations of Claims 1 and 9.  The method of claim 1, wherein the association criterion includes another client device identifier shared with the first sequence record (see, e.g., Figure 6 teaching that there can be multiple client identifiers, such as a user identifier number, username, password, email address, as well as device identifiers that identify the product/device such as the unique identifier, all of which can be used to associate the data with the product and with the customer that wants to view the tracking data).

Claims 7 and 15.  Smith teaches the limitations of Claims 6 and 14.  The method of claim 6, wherein the association criterion further includes a time period encompassing action completions of the first sequence record and the second sequence record (see Figure 6 teaching a date and time stamp in feature 324 for each action completions in the sequence records for the tracking information).

Claims 8 and 16.  Smith teaches the limitations of Claims 1 and 9.  The method of claim 1, wherein determining that the first sequence record indicates a completion of the sequence of actions includes: determining that each of the action identifiers in the first sequence record is associated with a client device identifier (see Figure 6 teaching that the sequence record of tracking the activities for the bottle throughout the chain of commerce is associated with a client identifier in the form of customer information 326 that includes a user identifier and username).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
Claims 1-16 were rejected under § 101 as being directed toward the judicial exception of an abstract idea without any integration into a practical application or significantly more.    Applicant first argues that the claims are not directed toward a judicial exception of an abstract idea in step 2A prong 1 because they do not recite a mathematical relationship/formula/calculation, an abstract mental process, or a certain method of organizing human activities (see Remarks pages 8-10).  Examiner first notes that the claim language is very broad (arguably to the point of incomprehensibility) and thus has been read in light of the specification, such as paragraphs 15, 19, and 20, to be reciting that the data tracked in the primary embodiment is information about recycled materials such as cardboard packaging.  Thus, the “action records” and “sequence records” that are obtained, identified, and updated are data records used for tracking data such as the lifecycle of cardboard packaging.  Tracking information related to products in the chain of commerce is a method of organizing human activity, specifically one related to sales activities or behaviors.  See MPEP § 2106.04(a)(2)(II)(B).  Examiner notes that, alternatively, the claims can be considered to recite abstract mental processes because the updating and determining that the sequence records indicate a completion of a sequence of actions consists of a series of observations, evaluations, and judgments that can be performed in the mind or with pencil and paper.  See MPEP § 2106.04(a)(2)(III).  Thus, this argument is not persuasive.  
Applicant argues that Ex Parte Fanaru recites a similar case where the PTAB found that “collecting usage data” is not an abstract idea.  Examiner notes that PTAB cases are not binding on the Examiner and, furthermore, this case is not persuasive because, in this instant case, Examiner has pointed to the specification to construe the claims and recited not an open-ended abstract idea of “collecting usage information” but noted how the claim language relates to sales activities or behaviors, which is a specifically delineated method of organizing human activity abstract idea.  See MPEP § 2106.04(a)(2)(II)(B).  
Applicant next argues that the claims recite additional elements that integrate the abstract idea into a practical application (see Remarks page 10).  Specifically, Applicant recites specification paragraphs 14 and 15 as noting that there may be substantial volumes of data that “may impose costly computational and/or storage burdens on the various entities implementing the system” (see specification paragraph 14).  This argument is not persuasive because there is nothing in the claims that constrains the claims to an embodiment requiring such costly computational burdens.  Instead, independent Claim 1 instead merely recites a first and second sequence record, one action record, and one output control signal.  Thus, under a broadest reasonable interpretation of Claim 1, the computational burden could be very slight.  Therefore, this argument is not persuasive and the rejection is maintained.     
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant makes three main arguments that Smith does not disclose 1) identifying a second sequence record containing a second sequence identifier distinct from the first sequence identifier, 2) automatically updating the second sequence record to include the identifier of the first client device, and 3) responsive to determining that at least one of the first and second sequence records indicates a completion of the sequence of actions, generating an output control signal as claimed in Claim 1 (see Remarks pages 11-14).  This argument is not persuasive.  First, regarding identifying a second sequence record containing a second sequence identifier distinct from the first sequence identifier, Smith does teach this limitation (see, e.g., ¶ 50 teaching scanning the product at any, i.e., including a second, of the product’s lifecycle stages and logging and updating the entry in the database 16 of the server 14; see also ¶ 60 disclosing substantially the same; see further ¶s 51-52 and Figure 6 teaching the tracking of a product in commerce from manufacture to recycling and reprocessing, including entries for each action record such as “manufacture,” “distribution,” “retail arrival,” “consumer buy,” “consumer recycle,” “collected,” “MRF sort,” and “reprocess,” all of which indicate a completed action in a sequence of actions throughout the chain of commerce and identify the actions by date and location code, along with an identifier of a client device, i.e., the customer information that includes username, password, email address, etc.).  Examiner notes that the second sequence record containing a second sequence identifier distinct from the first sequence identifier does not require a second barcode because, instead, the limitation can be read under a broadest reasonable interpretation to include any sequence of tracking data that identifies and records something.  In Smith, as shown in Figure 6 feature 324, there is tracking information for each distinct “activity” including a “date” and a PIDC location code that, collectively, a second sequence record and including a second sequence identifier that could be the combination of activity, date, and location code.  
Second, Smith does teach automatically updating the second sequence record to include the identifier of the first client device (see, e.g., ¶ 50 teaching scanning the product at one of the product’s lifecycle stages and logging and updating the entry in the database 16 of the server 14; see also ¶ 60 disclosing substantially the same; see further ¶s 51-52 and Figure 6 teaching the tracking of a product in commerce from manufacture to recycling and reprocessing, including entries for each action record such as “manufacture,” “distribution,” “retail arrival,” “consumer buy,” “consumer recycle,” “collected,” “MRF sort,” and “reprocess,” all of which indicate a completed action in a sequence of actions throughout the chain of commerce and identify the actions by date and location code, along with an identifier of a client device, i.e., the customer information that includes username, password, email address, etc.; Examiner notes that one “association criterion” could be the unique identifier of the product and thus tracking the second activity and updating the activities for that specific unique identifier).  In other words, Smith teaches that the system automatically updates the sequence record to include the identifier, at feature 326 of Figure 6, of the first client device, i.e., the person that bought and recycled the product.  
Third, Smith does teach responsive to determining that at least one of the first and second sequence records indicates a completion of the sequence of actions, generating an output control signal (see, e.g., ¶ 50 teaching scanning the product at one of the product’s lifecycle stages and logging and updating the entry in the database 16 of the server 14; see also ¶ 60 disclosing substantially the same; see further ¶s 51-52 and Figure 6 teaching the output signal that is generated based on the tracking records).  Stated another way, Smith teaches correlating that the same product has done at least two of the activities in Figure 6 feature 324 of the lifecycle of the product and updates the interface of Figure 6 for display as the output control signal.  Thus, Smith does teach the limitations of Claim 1 and Applicant’s arguments are not persuasive.  Therefore, the rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627